AGREEMENT TO PURCHASE LAND

 

THIS AGREEMENT TO PURCHASE LAND (“Agreement”) is made this 25th day of March,
2014 (the “Effective Date”), by and between Double Canyon Vineyards, LLC, a
Delaware limited liability company (“Seller”), and Winemakers, L.L.C., a
Washington limited liability company (“Purchaser”).

 

ARTICLE 1

 

DEFINITIONS

 

When used herein, the following terms shall have the respective meanings set
forth opposite each such term: 

 

 

CLOSING DATE:

30 days after mutual acceptance, or such later date as Purchaser may designate
within ten (10) days of Purchaser satisfying all conditions in accordance with
Article 11 of this agreement, provided these conditions are not met by April 25,
2014.  In any case, closing must occur no later than May 25, 2014 unless
extended by mutual agreement. 

DEPOSIT:

The sum of $42,050.00 and any and all interest earned thereon, as provided in
Section 3.2.

 

 

ESCROWEE:

AmeriTitle

165 NE Estes AVE

White Salmon, WA  98672

Attn: Stephanie Sattig

Direct: 509-453-1965

 

 

 

 

 

PERMITTED TITLE EXCEPTIONS:

General real estate taxes not yet due and payable as of the Closing Date and for
subsequent years along with the standard printed exceptions contained in
Purchaser’s title insurance policy and any other exceptions either waived or
accepted by Purchaser pursuant to Article 5 of this Agreement.

PROPERTY:

Approximately 306.75 acres of agricultural land (the “Land”) located in
Klickitat County, Washington, as described in Exhibit A attached hereto,
together with the Water Rights, and all other privileges, rights, easements,
hereditaments, and appurtenances thereto belonging; and all right, title and
interest of the titleholder thereon in and to any rights-of-way included therein
or adjacent thereto.



1

 



18356204.4

 

--------------------------------------------------------------------------------

 

 

 

SURVEY:

The most recent survey of the Property in Seller’s possession, dated February
21, 2006, and prepared by Taylor Engineering, Inc.

TITLE COMMITMENT:

A commitment for an ALTA Owner’s Title Insurance Policy for the Property issued
by the Title Insurer in the full amount of the Purchase Price, covering title to
the Property on or after the date hereof, showing Seller as owner of the
Property in fee simple, subject only to the Permitted Title Exceptions, and
other exceptions pertaining to liens or encumbrances of a definite or
ascertainable amount which may be removed by the payment of money at closing and
which Seller shall so remove.

TITLE INSURER:

Chicago Title Insurance Company

 

 

WATER RIGHTS:

Permits or certificates and/or pending applications for the transfer, assignment
or amendment of permits or certificates to divert public waters of the State of
Washington, including the Columbia River John Day Pool, and to make use of such
waters on the Land.  Specifically, WA Department of Ecology surface water permit
number S4-25639 (FF) P providing for 1,213.65 acre feet of water to be used from
February 1 to November 15 for irrigation of 306.75 acres, priority date
4/22/1977.  Filed Proof of Appropriation of Water with the Department of Ecology
under this permit on 2/9/2010 in an amount of 1,060 acre feet on 265 acres. 

WATER MANAGEMENT AGREEMENT:

An agreement in form and substance satisfactory to Purchaser with Carma
Irrigation Company providing for the delivery of water to, and maintenance of
the lines and equipment now or hereinafter located on the Land.

WATER TRANSFER AGREEMENT:

An agreement in form and substance satisfactory to Purchaser and Seller
providing for the allocation of Water Rights to, and transfer of rights of
ownership in Carma Irrigation Company, to Purchaser.

 

ARTICLE 2

 

PURCHASE AND SALE

 

Seller hereby agrees to sell to Purchaser, and Purchaser hereby agrees to
purchase from Seller, the Property at the Purchase Price on all of the terms and
covenants and conditions set forth in this Agreement.

 





2

 



18356204.4

 

--------------------------------------------------------------------------------

 

ARTICLE 3

 

PURCHASE PRICE

 

3.1Purchase Price. The Purchase Price for the Property shall be Four Million Two
Hundred Five Thousand and No/100 Dollars ($4,205,000.00). The Purchase Price is
payable in cash or by wire transfer of good funds by Purchaser on the Closing
Date.

 

3.2Deposit. Upon the execution of this Agreement by Purchaser and Seller,
Purchaser shall deposit into escrow with Escrowee the sum of Forty Two Thousand
Fifty Dollars ($42,050.00), which funds shall be immediately deposited by
Escrowee in a federally insured interest-bearing account acceptable to
Purchaser. Interest on such funds shall accrue for the benefit of Purchaser.
Such funds, together with all interest accrued thereon, shall hereafter be
collectively referred to as the “Deposit”. Upon Closing, the Deposit shall be
paid to Seller as part of the Purchase Price. If Purchaser fails to close this
transaction solely as a result of Purchaser’s default in the performance of its
obligations under this Agreement, then the Deposit shall be paid to Seller as
liquidated damages as provided in Section 11.3.

 

ARTICLE 4

 

SURVEY

 

Seller shall deliver the Survey to Purchaser within three (3) days of the
Effective Date hereof. Purchaser may, at its sole cost and expense, obtain and
review a current survey of the Property within the Inspection Period. The Survey
shall show no encroachments onto the Property from any adjacent property, no
encroachments by or from the Property onto any adjacent property, and no
violation of any recorded building lines, restrictions or easements affecting
the Property. If the Survey discloses any such encroachment or violation or any
exceptions to title or any matter indicating possible rights of third parties
other than the Permitted Title Exceptions, Seller shall have thirty (30) days
from the date of delivery thereof to have all such encroachments, violations and
unpermitted exceptions removed from the Title Commitment by the Title Insurer
and to provide evidence thereof to Purchaser and the Closing Date shall be
extended to allow Seller to remove such encroachments, violations or unpermitted
exceptions. If Seller fails to have the same removed from the Title Commitment,
Purchaser may elect to (i) terminate this Agreement, in which event the Deposit
shall forthwith be returned to Purchaser, or (ii) accept the Property subject
only to those encroachments, violations and unpermitted exceptions as the Title
Insurer is unable to remove. In addition, Purchaser may pursue such other rights
or remedies it may have hereunder, at law or in equity.

 

ARTICLE 5

 

TITLE COMMITMENT

 

Within five (5) days of the Effective Date, Seller shall cause Escrowee to
deliver the Title Commitment to Purchaser, at Seller’s sole cost and expense. If
the Title Commitment discloses



3

 



18356204.4

 

--------------------------------------------------------------------------------

 

exceptions to title other than the Permitted Title Exceptions, Purchaser shall
deliver written notice to Seller on or before expiration of the Inspection
Period as defined in Section 11.1, and Seller shall have fourteen (14) days from
the date of receipt of such notice to have all such exceptions removed from the
Title Commitment and to provide evidence thereof to Purchaser and the Closing
Date shall be extended to allow Seller to remove such exceptions. If Seller
fails to have all such exceptions removed within such period, Purchaser may
elect to (i) terminate this Agreement, in which event the Deposit shall be
forthwith returned to Purchaser, or (ii) accept title subject only to the
Permitted Exceptions and those of such unpermitted exceptions as the Title
Company has not removed as aforesaid with the further right (a) to deduct from
the Purchase Price amounts secured by any unpermitted lien or encumbrance of a
definite or ascertainable amount, or (b) cause the Title Insurer to issue its
endorsement insuring against damage caused by any such unpermitted exception and
deduct from the Purchase Price the cost of the premiums and security provided
for said endorsement, as the case may be. On the Closing Date, Seller shall
cause the Title Insurer to issue an owner’s title insurance policy (herein a
“Title Policy”) at Seller’s expense and in accordance with the Title Commitment,
insuring fee simple title to the Property in the Purchaser, subject only to the
Permitted Title Exceptions and such other exceptions as Purchaser may approve
pursuant to clause (ii) above. Seller shall bear the cost of the Title Policy.
Purchaser will pay for the cost of any special endorsements to such title
insurance policy requested by Purchaser and for the cost of extended coverage
over such general exceptions in such Title Policy which may be required by
Purchaser.

 

ARTICLE 6

 

POSSESSION, PRORATIONS AND EXPENSES

 

6.1Possession. Sole and exclusive possession of the Property, subject to the
Permitted Title Exceptions, shall be delivered to Purchaser on the Closing Date.

 

6.2Prorations. General and special real estate and other ad valorem taxes and
assessments and other state or city taxes, fees, charges and assessments
affecting the Property shall be prorated as of the Closing Date on the basis of
one hundred ten percent (110%) of the most recent ascertainable amounts of, or
other reliable information in respect to, each such item, and the net credit to
Purchaser or Seller shall be paid in cash on the Closing Date. Any such taxes
prorated on an estimated basis on the Closing Date shall be reprorated by the
parties when the actual amount of such item becomes known. Notwithstanding the
foregoing to the contrary, to the extent that any final taxes or assessments can
be determined as of the Closing Date, such items shall be prorated without any
adjustments and such proration shall be final.

 

6.3Expenses. Seller shall be responsible for the payment of all sales, use and
transfer taxes, fifty percent (50%) of all escrow fees, and all standard title
insurance premiums and charges for the issuance of the Title Policy, except for
the cost of any special endorsements and any extended coverage to the Title
Policy, which shall be paid by Purchaser. Purchaser shall be responsible for the
payment of all recording fees and fifty percent (50%) of all other escrow fees.
The fees and expenses of Seller’s designated representatives, accountants and
attorneys shall be borne by Seller, and the fees and



4

 



18356204.4

 

--------------------------------------------------------------------------------

 

expenses of Purchaser’s designated representatives, accountants and attorneys
shall be borne by Purchaser.

 

ARTICLE 7

 

AFFIRMATIVE COVENANTS OF SELLER

 

7.1Maintenance of the Property. At all times prior to Closing Date, Seller shall
maintain the Property free from waste and neglect and shall keep and perform or
cause to be performed all obligations of the Property owner or its agents under
applicable federal, state, county and municipal laws, ordinances, regulations,
orders and directives. Seller, during such time, shall maintain their existing
crops in a manner commensurate with good and husbandman-like farming practices
prevailing in the surrounding geographic area; provided however, that Seller
shall not plant or maintain any potatoes on the Land; and further provided that
such maintenance shall be subject to any other agricultural lease or farm
services agreement that the parties (or their affiliates) may hereinafter enter
into with one another.

 

7.2Transactions and Encumbrances Affecting the Property. From the date hereof to
the Closing Date, Seller shall not do, suffer or permit, or agree to do, any of
the following:

 

(a)Enter into any transaction in respect to or affecting the Property out of the
ordinary course of business; or

 

(b)Sell, encumber or grant any interest in the Property or any part thereof in
any form or manner whatsoever, or otherwise perform or permit any act which will
diminish or otherwise affect Purchaser’s interest under this Agreement or in or
to the Property or which will prevent Seller’s full performance of its
obligations hereunder.

 

7.3Purchaser’s Access to the Property. Seller shall permit representatives,
agents, employees, lenders, contractors, appraisers, architects and engineers
designated by Purchaser access to, and entry upon, the Property to examine,
inspect, measure and test the Property for the purposes set forth in Section
11.1 hereof and for all other reasonable purposes.

 

7.4Seller’s Delivery of Materials. Seller shall deliver to Purchaser not later
than five (5) days following the Effective Date true, correct and complete
copies of the following (together with the Survey and the Title Commitment, the
“Investigation Materials”):

 

(a)All documents evidencing the title exceptions referenced or to be referenced
on the Title Commitment;

 

(b)The most recent real estate tax bills pertaining to the Property; and

 

(c) Any soil tests pertaining to the Property in Seller’s possession; and





5

 



18356204.4

 

--------------------------------------------------------------------------------

 

 

(d)Any and all permits, certificates, records of water use and other documents
that pertain to the Water Rights and availability thereof for use on the Land.

 

ARTICLE 8

 

REPRESENTATIONS AND WARRANTIES

 

8.1Seller’s Representations. Seller hereby represents and warrants to Purchaser
as follows:

 

(a)There are no parties with rights to purchase or lease all or any part of the
Property, or such leases shall be terminated on or before the Closing Date, nor
any party in possession of any part of the Property as lessee, tenant at will,
tenant at sufferance or trespasser.

 

(b) There is no litigation, action or proceeding threatened or pending with
respect to all or any portion of the Property. To the best of Seller’s
knowledge, there is no present plan or study by any governmental authority,
agency or employee thereof, or with any private party, entity or employee
thereof, which in any way challenges, affects or would challenge or affect the
continued authorization of the present use and operation of the Property or any
street or road servicing or adjacent to the Property.

 

(c)There are no existing or, to the best of Seller’s knowledge, proposed or
contemplated condemnation or eminent domain proceedings or any other claim or
litigation against or affecting or which would affect the Property or any
portion thereof in any way whatsoever. There are no presently pending or, to the
best of Seller’s knowledge, planned public improvements which will result in any
charge being levied or assessed against, or will result in the creation of any
lien upon the Property.

 

(d)Seller has received no notice and has no knowledge that any governmental
authority, agency or employee thereof considers the present use or operation of
the Property to violate any proposed law or ordinance.

 

(e)Seller has full capacity, right, power and authority to execute, deliver and
perform this Agreement and all documents to be executed by Seller pursuant
hereto, and all required action and approvals therefore have been duly and fully
taken and obtained. The individuals signing this Agreement and all other
documents executed or to be executed pursuant hereto on behalf of Seller are and
shall be duly authorized to sign the same on Seller’s behalf and to bind Seller
thereto. This Agreement and all documents to be executed pursuant hereto by
Seller are and shall be binding upon and enforceable against Seller in
accordance with their respective terms, and the transaction contemplated hereby
will not result in a breach of, or constitute a default or permit acceleration
of maturity under, any indenture, mortgage, deed of trust, loan agreement or
other agreement to which



6

 



18356204.4

 

--------------------------------------------------------------------------------

 

Seller or the Property is subject or by which Seller or the Property is bound.

 

(f)Seller is not in default with respect to any of its obligations or
liabilities pertaining to the Property, nor are there any facts or circumstances
or conditions or events which, but for notice or lapse of time or both, would
constitute or result in any such default, nor has Seller any reason to believe
that there is likely to be a default or breach in the future with respect to
such obligations or liabilities.

 

(g)To the best of Seller’s knowledge, there are no commitments to or agreements
with any federal, state, regional, local or other governmental authority or
agency that will affect the Property after Closing which is not a Permitted
Exception.

 

(h)There are no facts or circumstances not disclosed to Purchaser of which
Seller has knowledge and which have or could have a material adverse effect upon
the Property. Seller agrees to notify Purchaser immediately of such facts or
circumstances if it becomes aware of the same.

 

(i) Seller shall lend, both before and after closing, all reasonable assistance
necessary for Purchaser to secure the necessary Water Rights, including, but not
limited to, furnishing documents or testimony or both in support of any
application by Purchaser to the State of Washington for the transfer, assignment
or amendment of existing water rights.

 

8.2Indemnity by Seller. Seller hereby indemnifies and agrees to defend and hold
Purchaser harmless from and against any and all loss, damage, liability and
expense (including without limitation reasonable attorneys’ fees and other
litigation expenses) which Purchaser may suffer, sustain or incur as a result of
any misrepresentation, or breach of warranty or agreement, made by Seller under
or in respect to this Agreement or any document or instrument executed or to be
executed by or on behalf of Seller pursuant to this Agreement or in furtherance
of the transaction contemplated hereby.

 

8.3Seller’s Covenant. Seller shall notify Purchaser promptly if Seller becomes
aware of any transaction, occurrence or matter prior to the Closing Date which
would make any of the representations or warranties of Seller contained in
Section 8.1 untrue in any material respect.

 

ARTICLE 9

 

ENVIRONMENTAL MATTERS

 

9.1Environmental Definitions. The term “Hazardous Materials” shall mean any
substance, material, waste, gas or particulate matter which is regulated by any
local governmental authority, the State of Washington, or the United States
Government, including, but not limited to, any material or substance which is
(i) defined as a “hazardous waste”, “hazardous material”, “hazardous substance”,
“extremely hazardous waste”, or “restricted hazardous waste” under any provision
of Washington law, (ii) petroleum, (iii)



7

 



18356204.4

 

--------------------------------------------------------------------------------

 

asbestos, (iv) polychlorinated biphenyl, (v) radioactive material, (vi)
designated as a “hazardous substance” pursuant to Section 311 of the Clean Water
Act, 33 U.S.C. § 1251 et seq. (33 U.S.C. § 1317), (vii) defined as a “hazardous
waste” pursuant to Section 1004 of the Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903), or (viii) defined as a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601).
The term “Environmental Laws” shall mean all statutes specifically described in
the foregoing sentence and all federal, state and local environmental health and
safety statutes, ordinances, codes, rules, regulations, orders and decrees
regulating, relating to or imposing liability or standards concerning or in
connection with Hazardous Materials.

 

 

9.2Environmental Indemnity. Seller hereby indemnifies and agrees to defend and
hold harmless Purchaser and its grantees from and against any and all debts,
liens, claims, causes of action, administrative orders and notices, costs
(including, without limitation, response and/or remedial costs), personal
injuries, losses, damages, liabilities, demands, interest, fines, penalties and
expenses, including reasonable attorneys’ fees and expenses, consultants’ fees
and expenses, court costs and all other out-of-pocket expenses, suffered or
incurred by Purchaser and its grantees as a result of any matter, condition or
state of fact involving Environmental Laws or Hazardous Materials which existed
on or arose prior to the Closing Date and which failed to comply with (i) the
Environmental Laws in effect as of the Closing Date of (ii) any existing common
law theory based on nuisance or strict liability in existence as of the Closing
Date, regardless of whether or not Seller had knowledge of same as of the
Closing Date.

 

9.3No Notices. Seller has received no notice that the Property or any part
thereof is, and, to the best of its knowledge and belief, no part of the
Property is located within an area that has been designated by the Federal
Emergency Management Agency, the Army Corps of Engineers or any other
governmental body as being subject to special hazards.

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

10.1Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:

 

(a)All representations and warranties of Purchaser appearing in the other
Articles and Sections of this Agreement are true and correct.

 

(b)Purchaser has full capacity, right, power and authority to execute, deliver
and perform this Agreement and all documents to be executed by Purchaser
pursuant hereto, and all required actions and approvals therefore have been duly
taken and obtained. This Agreement and all documents to be executed pursuant
hereto by Purchaser are and shall be binding upon and enforceable against
Purchaser in



8

 



18356204.4

 

--------------------------------------------------------------------------------

 

accordance with their respective terms.

 

10.2Indemnity by Purchaser. Purchaser hereby indemnifies and agrees to defend
and hold Seller harmless from and against any and all loss, damages, liability
and expense (including without limitation reasonable attorneys’ fees and other
litigation expenses) which Seller may suffer, sustain or incur as a result of
any misrepresentation, or breach of warranty or agreement, made by Purchaser
under or in respect to this Agreement or any document or instrument executed or
to be executed by or on behalf of Purchaser pursuant to this Agreement or in
furtherance of the transaction contemplated hereby.

 

10.3Purchaser’s Consent. Purchaser shall notify Seller promptly if Purchaser
becomes aware of any transaction, occurrence or matter prior to the Closing Date
which would make any of the Representations or warranties of Purchaser contained
in Section 10.1 untrue in any material respect.

ARTICLE 11

 

CONDITIONS PRECEDENT AND TERMINATION

 

11.1Conditions Precedent. The obligation of Purchaser to close the transaction
contemplated hereby is subject to Purchaser’s satisfying itself within seven (7)
days prior to the Closing Date (the “Inspection Period”) that the Property is
acceptable to Purchaser in its sole discretion. If Purchaser, in its sole
discretion, determines that the Property is unacceptable to it for any reason
whatsoever, Purchaser may elect to terminate this Agreement by notice given to
Seller not later than the last day of the Inspection Period, in which event the
Deposit shall forthwith be returned to Purchaser, and thereupon neither party
shall have any further rights or obligations hereunder.

 

11.2Termination by Purchaser. The obligation of Purchaser to close the
transaction contemplated hereby is further subject to (i) the execution and
delivery by all appropriate parties on or prior to the closing under this
Agreement of the Water Transfer Agreement and the Water Management Agreement,
and (ii) all representations and warranties of Seller contained in this
Agreement being true and correct as of the date of this Agreement and the
Closing Date, and (iii) all obligations of Seller which were to have been
performed on or before the Closing Date having been timely and duly performed.
Upon failure of any condition precedent as set forth in this Article 11,
Purchaser may, by notice to Seller, elect at any time thereafter and on or prior
to the Closing Date to terminate this Agreement, without waiver or release of
any of its remedies for default, or to seek specific performance of this
Agreement.

 

11.3Termination by Seller. The obligation of Seller to close the transaction
contemplated hereby is subject to all obligations of Purchaser which were to
have been performed on or before the Closing Date having been timely and duly
performed. If any condition precedent to closing of Seller as set forth in this
Article 11 has not been fulfilled and satisfied on or before the Closing Date,
Seller may, by notice to Purchaser, elect at any time thereafter and on or
before the Closing Date to terminate this Agreement, and if such termination is
due to Purchaser’s fault, Seller, as liquidated damages and as Seller’s sole



9

 



18356204.4

 

--------------------------------------------------------------------------------

 

and exclusive remedy, shall retain the Deposit as liquidated damages in lieu of
all other remedies at law or equity.

 

ARTICLE 12

 

BROKERAGE COMMISSIONS

 

Purchaser represents and warrants to Seller that Purchaser has not contacted or
entered into any agreement with any real estate broker, agent, finder, or any
other party in connection with this transaction and that Purchaser has not taken
any action which would result in any real estate broker's, finder's, or other
fees or commissions being due or payable to any other party with respect to this
transaction. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or party in connection with this transaction, other than Exvere, Inc.
(the “Disclosed Broker for Seller”), and that Seller has not taken any action
which would result in any other real estate broker's, finder's, or other fees or
commissions being due and payable to any other party with respect to this
transaction. Each party hereby indemnifies, protects, defends and agrees to hold
the other party harmless from any loss, liability, damage, cost, or expense
(including, but not limited to, reasonable attorneys' fees) resulting to the
other party from a breach of the representation and warranty made by such party
herein. If, as and when Closing actually occurs and the full amount of the
Purchase Price is received by Seller, Seller agrees to pay the Disclosed Broker
for Seller, acting as the Seller’s Broker, a commission in accordance with a
separate written agreement by and between Seller and the Disclosed Broker for
Seller. The provisions of this Article shall survive the Closing and termination
of this Agreement.

 

ARTICLE 13

 

CONDEMNATION

 

If, after the date of this Agreement and prior to the Closing Date, all or any
material portion (in the judgment of Purchaser) of the Property is taken by
exercise of the power of eminent domain, or any proceedings are threatened or
instituted to effect such a taking, Seller shall immediately give Purchaser
notice of such occurrence, and Purchaser may, within fifteen (15) days after
receipt of such notice, elect either (i) to terminate this Agreement, in which
event the Deposit shall be forthwith returned to Purchaser, and all obligations
of the parties hereunder shall cease and this Agreement shall have no further
force and effect, or (ii) to close the transaction contemplated hereby as
scheduled (except that if the Closing Date is sooner than fifteen (15) days
following Purchaser’s receipt of such notice, closing shall be delayed until
Purchaser makes such election), in which event Seller shall assign and/or pay to
Purchaser at closing all condemnation awards or other damages collected or
claimed with respect to such taking.

 

ARTICLE 14

 

CLOSING

 

14.1Closing. The transaction contemplated hereby shall close at 9:00 a.m. on the
Closing



10

 



18356204.4

 

--------------------------------------------------------------------------------

 

Date at the offices of Escrowee through an escrow with the Escrowee, or on such
other date, time and place as the parties may mutually agree.

 

14.2Seller’s Deposits. On the Closing Date, Seller shall deliver to the Escrowee
the following closing documents:

 

(a)Seller’s special warranty deed in the form attached hereto as Exhibit B
conveying to Purchaser or Purchaser’s nominee, fee simple title to the Property,
subject only to the Permitted Title Exceptions and those other exceptions which
Purchaser has agreed to take title subject to in accordance with Sections 4.1
and 5.1 above;

 

(b)Seller’s certificate under Section 1445 of the Internal Revenue Code (the
“Code”) to the effect that Seller is a non-foreign entity, or if Seller is a
disregarded entity (as determined pursuant to the Code), that Seller’s owners
are each non-foreign entities;

 

(c)The executed Water Transfer Agreement;

 

(d)The executed Water Management Agreement;

 

(e)Transfer of Surface Water Permit S4-25639 (FF) P; and

 

(f)Such other documents, instruments, certifications and confirmations as may be
reasonably required and designated by Purchaser or the Title Insurer to fully
effect and consummate the transactions contemplated hereby.

 

14.3Approval of Closing Documents. All closing documents to be furnished by
Seller or Purchaser pursuant hereto shall be in form, execution and substance
reasonably satisfactory to both Purchaser and Seller.

 

14.4Purchaser’s Deposits. On the Closing Date, Purchaser shall deliver the
following to the Escrowee:

 

(a)The balance of the Purchaser Price as provided in Section 3.1; and

 

(b)Such other documents, instruments, certifications and confirmations as may be
reasonably required and designated by Purchaser or the Title Insurer to fully
effect and consummate the transactions contemplated hereby.

 

ARTICLE 15

 

REMEDIES

 

15.1Seller’s Remedies. PURCHASER AND SELLER AGREE THAT IN THE EVENT OF A DEFAULT
BY PURCHASER IN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER SUCH THAT PURCHASER
FAILS TO CLOSE IN BREACH OF ITS



11

 



18356204.4

 

--------------------------------------------------------------------------------

 

OBLIGATION TO DO SO, SELLER’S SOLE REMEDY SHALL BE TO RETAIN THE DEPOSIT.
PURCHASER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT SELLER’S DAMAGES WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE IN SUCH EVENT, THAT THE AMOUNT
OF THE DEPOSIT IS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES
SELLER WOULD SUFFER IF THE TRANSACTION PROVIDED FOR IN THIS AGREEMENT FAILS TO
CLOSE AS A RESULT OF A BREACH BY PURCHASER AND THAT SUCH ESTIMATE IS REASONABLE
UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE HEREOF. SELLER UNDERSTANDS AND
AGREES THAT ITS RETENTION OF THE DEPOSIT SHALL BE IN LIEU OF ANY OTHER RELIEF TO
WHICH SELLER MIGHT OTHERWISE BE ENTITLED BY VIRTUE OF THIS AGREEMENT OR UNDER
LAW OR IN EQUITY, INCLUDING ANY RIGHT TO AN ACTION FOR SPECIFIC PERFORMANCE, AND
SELLER WAIVES AND RELEASES ALL CLAIMS, REMEDIES AND CAUSES OF ACTION, WHETHER AT
LAW OR IN EQUITY, ARISING FROM PURCHASER’S FAILURE TO CLOSE IN BREACH OF ITS
OBLIGATIONS TO DO SO.

 

ACCEPTED AND AGREED TO:

 

__________________________________

Seller’s InitialsPurchaser’s Initials

 

15.2Purchaser’s Remedies. If this transaction shall not be closed because of a
material default of Seller and failure of Seller to convey title as required
under this Agreement, then Purchaser may either: (i) terminate this Agreement,
in such case the Deposit shall, upon Purchaser's election, be refunded to
Purchaser on demand, after which this Agreement shall be null and void and
neither Seller nor Purchaser shall have any further rights or obligations
hereunder; or (ii) Purchaser shall have the right to sue for specific
performance of this Agreement. The option selected by Purchaser shall be
Purchaser's sole and exclusive remedy, and in no event shall Purchaser be
entitled to damages.

 

ARTICLE 16

 

NOTICES

 

Any notice, request, demand, instruction or other document to be given or served
hereunder or under any document or instrument executed pursuant hereto shall be
in writing and shall be delivered personally with a receipt requested therefore
or by electronic transmission or sent by a recognized overnight courier service
or by United States registered or certified mail, return receipt requested,
postage prepaid and addressed to the parties at their respective addresses set
forth below, and the same shall be effective (i) upon receipt or refusal if
delivered personally or by electronic mail; (ii) one (1) business day after
depositing with such an overnight courier service; or (iii) two (2) business
days after deposit in the mails if mailed. A party may change its address for
receipt of notices by service of a notice of such change in accordance herewith.
All notices by telecopy shall be subsequently confirmed by personal delivery,
U.S. certified or



12

 



18356204.4

 

--------------------------------------------------------------------------------

 

registered mail or recognized overnight courier service.

 

If to Purchaser:

 

Winemakers, L.L.C.

1410 Lakeside Court, Suite 109

Yakima, WA 98902

Attn: Paul D. Lukas

Email: pauld@winemakersllc.com 



 

If to Seller:

 

Double Canyon Vineyards, LLC

5901 Silverado Trail

Napa, CA 94558

Attn: Patrick DeLong

Email: pat.delong@crimsonwinegroup.com 

 

With a copy to:

 

Brad Merrill, Esq.

Snell & Wilmer, L.L.P.

15 W. South Temple, Suite 1200

Salt Lake City, Utah 84101

Email: bmerrill@swlaw.com 

 

ARTICLE 17

 

MISCELLANEOUS

 

17.1Entire Agreement, Amendments and Waivers. This Agreement contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and the same may not be amended, modified or discharged nor may any of
its terms be waived except by an instrument in writing signed by the party to be
bound thereby. Time is of the essence of this Agreement.

 

17.2Further Assurances. The parties each agree to do, execute, acknowledge and
deliver all such further acts, instruments and assurances and to take all such
further action before or after the closing as shall be necessary or desirable to
fully carry out this Agreement and to fully consummate and effect the
transactions contemplated hereby.

 

17.3Survival. Purchaser and Seller expressly acknowledge and agree that neither
party has any obligations with respect to the Property that survive the Closing,
except as specifically set forth herein.

 





13

 



18356204.4

 

--------------------------------------------------------------------------------

 

17.4No Third Party Benefits and Assignment. This Agreement is for the sole and
exclusive benefit of the parties hereto and their respective successors and
assigns, and no third party is intended to or shall have any rights hereunder.
Purchaser may not assign this Agreement, nor may any of Purchaser's rights
hereunder be transferred in any manner to any person or entity, without Seller's
specific prior written consent, which consent may not be unreasonably withheld
by Seller; except, however, that Purchaser shall have the right to assign this
Agreement, without Seller's consent, to an entity owned and controlled by
Purchaser or those that directly hold the ownership interests in Purchaser. If
Purchaser assigns this Agreement pursuant to the terms hereof: (a) the assignee
shall be liable (jointly and severally with assignor) for all of Purchaser's
obligations hereunder; (b) the assignor (i.e., the original Purchaser hereunder)
shall remain obligated (but jointly and severally with assignee) with respect to
all of Purchaser's obligations hereunder until the closing of the transaction
contemplated hereunder; and (c) the assignor and any assignee shall execute and
deliver to Seller an agreement of assignment and assumption confirming
compliance with the provisions hereof.

 

17.5Headings. The headings and captions herein are inserted for convenient
reference only and the same shall not limit or construe the paragraphs or
sections to which they apply or otherwise affect the interpretation hereof.

 

17.6Holidays Whenever, under the terms of this Agreement, the time for
performance of a covenant or condition falls on a Saturday, Sunday or legal
holiday in the State of Washington, such time for performance shall be extended
to the next business day. Otherwise all references herein to “days” shall mean
calendar days.

 

17.7Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared primarily by counsel for one of the parties, it being recognized
that both Purchaser and Seller have contributed substantially and materially to
the preparation of this Agreement.

 

17.8Disclosure to Internal Revenue Service. Each of Seller and Purchaser agree
to cooperate fully with the other in completing or filing any disclosure
documents or in otherwise satisfying any disclosure requirements of the Internal
Revenue Code of 1986, including but not limited to Section 6054(e) thereof.

 

17.9Confidentiality. Neither party shall publicly disclose any information or
issue any press releases concerning the transaction contemplated herein except
as required by law. A party, however, may disclose information concerning this
transaction to its lenders, investors, purchasers, assigns, consultants,
contractors, architects, engineers and advisors.

 

17.10Exhibits and Schedules. The Exhibits and Schedules to this Agreement are
hereby made a part of this Agreement as if set forth in full herein. The parties
acknowledge that each Exhibit and Schedule attached to this Agreement shall
relate to and modify all of the representations and warranties herein contained,
whether or not such representations and warranty bears the same section number
as the number appearing on any such Exhibit or Schedule.





14

 



18356204.4

 

--------------------------------------------------------------------------------

 

 

17.11Severability. Unless otherwise provided herein, if any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

 

17.12Governing Law and Attorney Fees. This Agreement shall be governed by and
construed in accordance with the laws of the State of Washington. In the event
of any litigation between the parties hereto arising out of this Agreement or
the transaction contemplated hereunder, the prevailing party in such litigation
shall be entitled to recover its reasonable attorney fees and other costs and
expenses for such litigation from the other party.

 

17.13Counterparts. This Agreement may be executed in one or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same instrument.

 

17.14Electronic Signatures. The facsimile or other electronic transmission of
this Agreement and retransmission of any signed original shall be the same as
delivery of an original. At the request of either party, the parties will
confirm facsimile or electronically transmitted signatures by signed original
document.

 

17.15Exchange. Purchaser acknowledges that Seller may complete an IRS Code §
1031 Tax Deferred Exchange in connection with this transaction. The Seller’s
rights and obligations under this Agreement may be assigned to an accommodator
of Seller’s choice for the purpose of completing such an exchange. Purchaser
agrees to cooperate with Seller and the accommodator in order to complete such
an exchange; provided that such exchange and Purchaser’s cooperation results in
no attendant delay in the closing of escrow, no additional expense or liability
to Purchaser and no obligation of Purchaser to take title to any property other
than the Land.

 



[Remainder of Page Intentionally Left Blank]

 

 

15

 



18356204.4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by Seller and
Purchaser on the respective dates set forth beneath each of their signatures.

 

PURCHASER:SELLER:

 

Winemakers, L.L.C.Double Canyon Vineyards, LLC

 

 

By:/s/ Paul D. LukasBy:/s/ Patrick DeLong

Paul D. Lukas, ManagerPatrick DeLong, CFO and COO

 

Date:March 25, 2014Date:March 26, 2014

 

 

16

 



18356204.4

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

LEGAL DESCRIPTION

 

The south half of Section 35, township 5 North, Range 23 East Willamette
Meridian, County of Klickitat, State of Washington, excepting therefrom, Lot 1,
Short Plat Number SP-2004-16, according to the plat thereof, recorded in Book 2,
Page 647, Klickitat County Short Plat Records.

 

 

 

APPURTENANCES

 

60 Amp Disconnect

1,731 feet of 12” 160 psi PCV pipe from Booster Pump to C-21 buries with 3-phase
power

2,576 feet of 10” 160 psi PCV pipe from C-21 to C-22 buried with 3-phase power

 





18356204.4

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED

 

 

Filed for record at the request of

and when recorded return to:

___________________________

___________________________

___________________________

___________________________



 

SPECIAL WARRANTY DEED

THE GRANTOR, [GRANTOR NAME], a [entity type] (“Grantor”), having its principal
place of business at [address], for Ten Dollars and other valuable
consideration, in hand paid, bargains, sells and conveys to [GRANTEE NAME], a
[entity type] (“Grantee”), having its principal place of business at [address],
that certain real property legally described on the attached Exhibit A (the
“Property”), SUBJECT TO all matters provided on Exhibit B attached hereto (the
“Permitted Exceptions”).

 

Grantor hereby binds itself, its successors and assigns, and does by these
presents expressly limit the covenants of the deed to those herein expressed and
excludes all covenants arising or to arise by statutory or other implication,
and does hereby warrant and forever defend all and singular the Property unto
Grantee, its successors and assigns, against any person whomsoever lawfully
claiming or to claim the same or any part thereof by, through or under Grantor,
but not otherwise, and subject to the Permitted Exceptions.

 

[Remainder of Page Intentionally Left Blank – Signatures on Following Page]

 

 

2

 



18356204.4

 

--------------------------------------------------------------------------------

 

Executed this ___ day of ________________, 2013.

 

[GRANTOR NAME], a [entity type]

 

By

Printed Name

Its

 

 

 

STATE OF]

]  SS.

COUNTY OF]

 

On this ____ day of ______________, 200__, before me personally appeared
_______________________, to me known to be the ______________________________ of
[Grantor Name], a [entity type], the person who executed the foregoing
instrument, and acknowledged that the seal affixed thereto is the seal of said
[entity type], and that said instrument was signed on behalf of said [entity
type] as its free and voluntary act and deed for the uses and purposes therein
mentioned.

 

Given under my hand and official seal the day and year last above written.

 

 

[SEAL]

Notary Public for _____________________________

Residing at: _____________________________

My Commission Expires: _________________________

18356204.4

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 

18356204.4

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

PERMITTED EXCEPTIONS

 

 

 



 



18356204.4

 

--------------------------------------------------------------------------------